Mr. Presiding Justice Niehaus delivered the opinion of the court. Abstract of the Decision. 1. Municipal corporations, § 440*—what is measure of damages for injury to property by public improvement. Where property has been damaged, though not taken, by a public improvement, and the damage is of such a character that a recovery may be had, the measure of damages is the difference in value; of the property before the improvement was constructed and the value after the improvement was completed. 2. Municipal corporations, § 425*—when property owner not entitled to damages for readjustment of building to conform to grade. In an action against a city for damages to property caused by the readjustment of plaintiff’s building to conform to the grade which had been legally established by the city prior to the time the building had been placed upon the premises, held that plaintiff was not entitled to damages. 3. Municipal corporations, § 425*—when city making street improvements is liable for damage to property of abutting owner. A city in making street improvements, such as lowering the grade of a street, is liable for damages which may result to the owner of property abutting on the street. 4. Municipal corporations, § 425*—when city is not liable for damage sustained by abutting owner cutting down street to conform to grade. A city is not liable for damage which the owner of property abutting on street corners may have sustained from his own voluntary act of cutting down the level of one of the streéts for a sidewalk which he had constructed thereon, so as to have it conform with a sidewalk built by the city on the other street. 5. Municipal corporations, § 882*—what is duty of abutting property owner as to construction of improvements on land to conform to grade. The owner of a lot abutting upon a street is required to take notice of the permanent grade which has been fixed by a city ordinance and to make permanent improvements which he places upon a lot to conform to the grade established. 6. Municipal corporations, § 450*—when evidence sufficient to show that market value of premises is not diminished by street improvement. In an action against a city for damages for injury to a corner lot sustained by the cutting down by the city of the surface level of one of the streets to build a permanent sidewalk, and by the cutting down of the level of the other street by the plaintiff itself, evidence held sufficient to show that the market value of the premises was not diminished by the improvement made by the city, and that the plaintiff was not entitled to recover damages for its own act in cutting down the level of the other street.